Rodman & Renshaw Annual Global Investment Conference INX Inc. Nasdaq: INXI www.INXI.com November 10, Jim Long - Chairman & CEO 2 GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe Harbor Statement 3 Agenda 1.Brief overview of INX and the industry in which INX participates 2.Financial performance, stock price performance & valuation 3.Update on recent trends in our business, our strategy forimproving shareholder value during the current economicslowdown & our outlook INX is an IP networking and data center consulting and solutions company We plan, design, install and support complex solutions for enterprise organizations We have practice areas focused in six interrelated areas: Enterprise Network Infrastructure Unified Communications and VoIP Wireless Networks / Mobility Network Security Network Storage VirtualizationNASDAQ GM:INXI Shares Outstanding: ~8.7MM Float: ~6.7MM Diluted shares:~9.3MM 90-day avg. volume:~25,000 Headquarters:Houston, Texas (corporate administration) and Dallas, Texas (operations) 5 Increasing IP Network Importance & ComplexityBenefits Focused Solutions Providers Like INX Voice / Video Wireless Access Storage Collaboration Security Demand For Focused Solutions Provider Services Routing & Switching Enterprise organizations are realizingthat the IP network is rapidly becomingthe platform for all forms ofcommunications, while at the same timethe network is becoming more complex.INX is benefiting from this trend. Virtualization 6 INX Industry/Market SegmentsAnd INX Views On Organic Growth INX estimates of long term industry growth rates are INX estimates based on IDC and otherindustry analyst research reports, and certain relevant manufacturer segment growth rates;INX’07 growth is based on customer billings; near-term growth is estimated to be lower due to therecession Note: 7 Growth Strategies Geographic expansion Grow both the number and the size of clients Make selective, strategic, accretive acquisitions Expand into select, complementary categories of technology such as recentadditions of network security, network storage and virtualization as focusedpractice areas 8 Geographic Expansion - 3X Growth Since Mid-2005 Houston San Antonio Dallas El Paso Albuquerque Los Angeles Eugene Portland Seattle Washington (Federal) Boston Boise Sacramento 9 Increasing Number and Size of Customers We serve U.S. “enterprise”organizations - corporate, state andlocal government, federal government,and education - with 200 to 50,000employees As we have become more of a“national” scope organization, we havebeen able to win larger customers andtransactions As we continue to grow our nationalpresence we believe our ability to winlarger-sized customers will continue tobe enhanced No material direct exposure toproblematic industry sectors such ashomebuilding, mortgage companies,investment banking, etc. 10 Competition:National Presence +Focus & Expertise Are Competitive Advantages High focus & expertise Low focus & expertise Low geographic presence High geographic presence INX’s increasingly national presence, combined with a high level of focus and expertise, is a competitive advantage with large, national- presence customers Small, focused, regional solutions providers Large IT solutions providers and telecom carriers Small, generalist VARs & IT solutions providers 11 Gross Margin(Product vs. Services Revenue Sources) Product gross margin has trended upward slightly over a multi-year period, a function of ourincreasingly high value-add solutions and increasing business from repeat customers Services gross margin declined in 2005 and 2006 due to rapid national expansion and start-upof new practice areas, both of which increased engineering and other categories of costs ofservice in advance of service revenue production; improving recently as benefits are realized;two recent quarters are in our target range of 30%-35% For the most recent quarter, gross margin declined somewhat for both categories of revenues,for different reasons, including efforts to gain market share in a recessionary environment,services costs related to propagating our new virtualization practice area company-wide 12 Gross and Operating Profit Margin Gross profit margin on total revenue has improved over the past several years due toimproving mix of service revenue and improving gross margin on both product revenue andservice revenue; in 1H-2008 this trend continued, but for Q3-08 margins declined Operating profit margin turned positive in 2004, then declined in 2005 and 2006 as weexecuted on rapid geographic expansion and introduced new practice areas, but improvedafter 2006 as benefits of expansion began to be realized For Q3-08, margins declined due to the recessionary environment, efforts to gain marketshare and efforts to ramp up our new virtualization practice area company-wide * 2005 results exclude one-time non-cash charge of $5.7 million 13 Staffing Trends- Key To Both Growth and Improving Margins Dec 2004 +156% +278% % Incr. Jun 2008 % Incr. +13% +30% 1H-2008 For 2007, direct employee costs were 68% of total operating expenses, so leveragingemployee costs is key to improving operating profit margin;sales staff and engineeringstaff are direct revenue producing staffing, and we have been able to leverage non-direct-revenue-producing staff - key to improving profit margin Direct revenue-producing staffing increased 30% in 1H-2008 compared to 13% increase fornon-direct revenue producing staff - key to continued organic revenue growth During Q3-2008, sales staffing increased 11% - key to capturing market share Long-Term
